Title: Adams’ Minutes of the Argument: Suffolk Superior Court, Boston, August 1766
From: Adams, John
To: 


       Prout vs. Minot.
       Fitch.
       2 Vernon 539. 540. Payment to Obligee, after Notice of an Assignment is not good. The Assignee alone is entituled to the Money.
       Choses in Action are assignable in Equity, ’tho not in Law.
       Jones’s Reps. Page 223. 223. Lewis vs. Wallis.
       Tho the Action must be in the Name of Assignor, yet it is considered in Equity and even in Law, as the Property of the assignee.
       The real Interest in the present Case is in Brown.
       
       Gridley. Seem’d to conceed.
       Judge Lynde. The Court has determin’d that if the Land mortgaged is insufficient to pay the Debt, mortgagee may have recourse to his Bond, and may sue both, i.e. Bond and Mortgage.
       1753, Bond and Mortgage was given to Minot.
       1755, Bond and Mortgage of the same Land was given to Brown.
       After, Brown sued his Mortgage had Judgment and enterd on Possession and
       After, Minots Mortgage was assignd to Brown.
       The great Fire in March 1760, burning the House occasiond this Dispute.
      